Name: Council Regulation (EC) No 373/98 of 12 February 1998 on the conclusion of Protocol I laying down the conditions relating to joint enterprises provided for in the Agreement on fisheries relations between the European Community and the Republic of Latvia
 Type: Regulation
 Subject Matter: international affairs;  Europe;  European construction;  fisheries;  business organisation
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 48/119. 2. 98 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 373/98 of 12 February 1998 on the conclusion of Protocol I laying down the conditions relating to joint enterprises provided for in the Agreement on fisheries relations between the European Community and the Republic of Latvia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, in conjunction with the first sentence of Article 228(2) and the first subparagraph of Article 228(3), Having regard to the proposal from the Commission (1), Having regard to the opinion of the Parliament (2), Whereas the Community and the Republic of Latvia have negotiated and initialled a Protocol laying down the conditions relating to joint enterprises provided for in the Agreement on Fisheries Relations between the European Community and the Republic of Latvia (3), signed in Brus- sels on 19 December 1996; Whereas it is in the interests of the Community to approve this Protocol, HAS ADOPTED THIS REGULATION: Article 1 Protocol I laying down the conditions relating to joint enterprises provided for in the Agreement on Fisheries Relations between the European Community and the Republic of Latvia is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons authorized to sign the Protocol for the purpose of committing the Community. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1998. For the Council The President J. BATTLE (1) OJ C 248, 14. 8. 1997, p. 20. (2) Opinion delivered on 16 January 1998 (not yet published in the Official Journal). (3) OJ L 332, 20. 12. 1996, p. 2.